Filed 11/15/21 P. v. Defelice CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                   2d Crim. No. B307326
                                                             (Super. Ct. No. 1492983)
     Plaintiff and Respondent,                               (Santa Barbara County)

v.

THOMAS DEFELICE,

     Defendant and Appellant.


       Thomas Defelice appeals a judgment following his
conviction of battery causing serious bodily injury (Pen. Code,
§ 243, subd. (d))1 (count 1); assault with force likely to produce
great bodily injury (§ 245, subd. (a)(4)) (count 2); and corporal
injury to a former cohabitant (§ 273.5, subd. (a)) (count 3). As to
count 1, the jury found Defelice personally inflicted serious bodily
injury. As to count 2, the jury found he personally inflicted great
bodily injury within the meaning of section 12022.7, subdivision
(a). As to count 3, the jury found he personally inflicted great

         1   All statutory references are to the Penal Code.
bodily injury under domestic violence circumstances. (§ 12022.7,
subd. (e).)
       Defelice fell within the purview of the “Three Strikes” law
with two prior strike convictions. The trial court sentenced him
to a determinate term of 15 years plus an indeterminate term of
25 years to life in prison.
       We conclude, among other things, that 1) substantial
evidence supports the judgment, 2) the trial court correctly
instructed the jury on the section 273.5 offense, 3) Defelice’s
counsel was not ineffective, and 4) Defelice may be convicted of
corporal injury to a former cohabitant and assault with force
likely to produce great bodily injury and battery causing serious
bodily injury. We affirm.
                                FACTS
       L.D. had a sexual relationship with Defelice. She was
homeless, but they had lived together in a hotel and at the beach
with camping gear. She shared money, food, and camping gear
with him. He stored his items in her storage unit.
       L.D. ended her relationship with Defelice. She met another
man and lived with him.
       Years later L.D. became “reacquainted” with Defelice. She
testified that as of January 2016, she had had a “casual
relationship” with Defelice for “three or four years.”
       One day when L.D. was living in an apartment, she loaned
Defelice $20 to buy alcohol. After Defelice returned, he strangled
L.D. and slammed her head to the floor. L.D. “thought that [she]
was going to die.” She had to “gasp for air.” The next thing she
remembered was waking up in the hospital.
       Police Officer Yumaira Kirk responded to a dispatch call. A
neighbor heard “a female yell for help.” Kirk arrived at L.D.’s




                                2
apartment. Police Officer Justin Hesketh was there. Hesketh
knocked on the door and said, “Open the front door now.”
Hesketh heard a male voice say “Be quiet” and “I’m going to jail.”
He then heard somebody running in the residence. L.D.
eventually opened the door. She was “in shock, confused, in
pain.” Kirk and Hesketh assisted her out of the residence. L.D.
told Kirk that she had been kicked in the head several times.
She was missing “gaps” of hair on her head. Her eyes were
“extremely swollen.” L.D. said Defelice had hit her in the eyes.
       L.D. told Kirk that Defelice was dissatisfied because she
was “not pretty.” He had threatened to strangle her and kill her
because of how she looked. Defelice told her, “ ‘You’ll never
scream. You’ll never get out of here.’ ” Defelice had pulled her
hair. She said her jaw was “cracked.” She had an “abrasion” on
“the left back.” She said, “I think he was grabbing my neck.”
       At the hospital L.D. saw that she was missing a front tooth,
her eyes were “swollen and blackened,” she was “bruised from
head to toe,” and there were “hand prints around” her neck.
       Jason Prystowsky, an “emergency physician,” testified he
treated L.D. after she was brought to the hospital by ambulance.
She came in with a “cervical collar” spine “immobilization.” A
“CT scan” showed a “subdural hematoma.” L.D. had a “traumatic
brain injury” with bleeding “around the brain.” She had an
“orbital floor fracture” to the bones near her eye, “bilateral
zygomatic arch fractures” to her cheek bone area, and a “nasal
bone fracture.” L.D. had a “contusion in the left suboccipital neck
soft issue” area. She had subsequent surgery for a “bilateral
zygomatic arch” reduction.




                                3
      R.M. testified L.D. had a relationship with Defelice in 2004.
He broke her arm. In another incident, he hit her in the face.
She was taken by ambulance to a hospital.
      Police Officer Rashun Drayton testified that R.M. wanted
to leave, but L.D. was afraid to because Defelice told her that “he
would hurt her or injure her or kill her if she were to leave.”
      In the defense case, Tom Miller, a district attorney
investigator, testified L.D. told him that her relationship with
Defelice was “symbiotic.” Defelice provided her “with protection
in exchange for sexual intimacy.”
      Sheriff Deputy Julio Gutierrez testified that in 2011 L.D.
told him that Defelice “beat [her] up.” In a subsequent interview
she “recanted.”
      Kelley Feeley, an “emergency physician,” testified Defelice
had abrasions on his back, arm, and hand that could be defensive
wounds.
                           DISCUSSION
                        Substantial Evidence
      For challenges to the sufficiency of the evidence for a
conviction, we draw all reasonable inferences in support of the
judgment. (People v. Ochoa (1993) 6 Cal.4th 1199, 1206.) We do
not weigh the evidence or decide the credibility of the witnesses.
We do not resolve conflicts in witness testimony as that is a
matter exclusively for the trier of fact.
      Defelice contends the evidence is insufficient for a
conviction under section 273.5 for corporal injury to a former
cohabitant because there is no evidence that he and his victim
“regularly share a dwelling.”




                                 4
       The People claim “[t]he term ‘former cohabitant’ does not
require that the parties live together in a dwelling.” (Boldface
omitted.) We agree.
       Section 273.5, subdivision (a) provides, in relevant part,
“Any person who willfully inflicts corporal injury resulting in a
traumatic condition upon a victim described in subdivision (b) is
guilty of a felony . . . .” Subdivision (b) of the statute includes
victims who are “former cohabitant[s],” or “someone with whom
the offender has, or previously had, an engagement or dating
relationship . . . .” (§ 273.5, subd. (b)(2) & (3).)
       In People v. Taylor (2004) 118 Cal.App.4th 11, 18, the court
held, “The term ‘cohabitant’ has been interpreted ‘broadly’ to
refer to those ‘ “living together in a substantial relationship–one
manifested, minimally, by permanence and sexual or amorous
intimacy.” ’ [Citations.] ‘The element of “permanence” in the
definition refers only to the underlying “substantial relationship,”
not to the actual living arrangement.’ ” The court said, “Although
the couple’s living arrangements may have been unstable or
transitory, this did not deprive them of the statutory protection of
section 273.5.” (Id. at p. 19.) “Nothing in the language of the
statute excludes cohabitants who do not have a permanent
residence.” (Ibid., italics added; see also People v. Belton (2008)
168 Cal.App.4th 432, 438 [“A permanent address is not necessary
to establish cohabitation, as cohabitation can be found even in
‘unstable and transitory’ living conditions”]; People v. Moore
(1996) 44 Cal.App.4th 1323, 1334 [the element of permanence in
the definition does not refer “to the actual living arrangement”].)
       Consequently, the statute applies to cohabitants whose
living arrangements are unstable, transitory, and homeless.
Defelice’s position leaves homeless women without protection




                                 5
which defeats the remedial goal of this legislation. (People v.
Gutierrez (1985) 171 Cal.App.3d 944, 952.) Having a cohabiting
relationship in a permanent dwelling is not required. (People v.
Taylor, supra, 118 Cal.App.4th at pp. 18-19.)
       There is also evidence of a substantial cohabiting
relationship. L.D. testified she had a sexual relationship with
Defelice. She was homeless, but she shared money, food, and
camping gear with him. Defelice placed his things in her storage
unit. L.D. stayed with Defelice for months. For a time she
stayed with him at a hotel and at the beach “with camping gear”
that she bought. She testified that when she lived on the street,
she “spent most of [her] waking hours together” with him. (Italics
added.)
       The relationship between Defelice and L.D. was not
sporadic or short term as Defelice suggests. It was long term. In
2011, Defelice told Gutierrez that he had a five-month dating
relationship with L.D. L.D. testified that as of January 2016 she
had had a “casual relationship” with Defelice for “three or four
years.” At trial, when asked how long ago did this relationship
start, L.D. said, “Maybe seven years ago.” The evidence is
sufficient. (People v. Holifield (1988) 205 Cal.App.3d 993, 1002.)
                         Instructional Error
       Defelice contends the trial court erred by giving the jury a
modified version of CALCRIM No. 840. We disagree.
       The trial court gave the jury the following instruction from
CALCRIM No. 840 on the definition of “cohabitants” for section
273.5: “The term cohabitants means two unrelated persons living
together for a substantial period of time, resulting in some
permanency of the relationship. Factors that may determine
whether people are cohabiting include, but are not limited to, (1)




                                6
sexual relations between the parties while sharing the same
residence, (2) sharing of income or expenses, (3) joint use or
ownership of property, (4) the parties’ holding themselves out as
domestic partners, (5) the continuity of the relationship, and (6)
the length of the relationship. [¶] A person may cohabit
simultaneously with two or more people at different locations,
during the same time frame, if he or she maintains substantial
ongoing relationships with each person and lives with each
person for significant periods.”
      Defelice notes that the trial court added the following
language to this instruction: “Two people may be cohabitants
even if they do not have a permanent residence.” (Italics added.)
He claims the court erred. But the court’s addition is consistent
with People v. Taylor, supra, 118 Cal.App.4th at page 19.
                  Ineffective Assistance of Counsel
      Defelice contends his trial counsel was ineffective under
Strickland v. Washington (1984) 466 U.S. 668, 688, by not
challenging the trial court’s addition to the instruction. He has to
show his lawyer “failed to act” as a “reasonably competent”
attorney. (People v. Price (1991) 1 Cal.4th 324, 440.) But not
challenging a proper instruction is reasonable.
                        The Williamson Rule
      Defelice contends, “If the section 273.5(a) conviction stands
then the section 243(d) and 245(a)(4) convictions [counts 1 and 2]
must be vacated under the Williamson rule.” (Boldface omitted;
In re Williamson (1954) 43 Cal.2d 651.) We disagree.
      “Under the Williamson rule, if a general statute includes
the same conduct as a special statute, the court infers that the
Legislature intended that conduct to be prosecuted exclusively
under the special statute.” (People v. Murphy (2011) 52 Cal.4th




                                 7
81, 86, italics added.) “On the other hand, if the more general
statute contains an element that is not contained in the special
statute and that element would not commonly occur in the
context of a violation of the special statute, we do not assume
that the Legislature intended to preclude prosecution under the
general statute. In such situations, because the general statute
contemplates more culpable conduct, it is reasonable to infer that
the Legislature intended to punish such conduct more severely.”
(Id. at p. 87, italics added.) But courts must also consider the
legislative goals, and the “entire context surrounding the ‘special’
statute.” (People v. Jenkins (1980) 28 Cal.3d 494, 503.)
       The People contend the Williamson rule does not apply
because the crimes in counts 1 and 2 involving felony battery and
felony assault do not involve “the same conduct” and do not have
the same “elements” as the section 273.5 conviction in count 3.
They claim counts 1 and 2 require “more culpable conduct” for a
conviction than the count 3 crime, and not applying the
Williamson rule furthers the legislative intent. We agree.
       “[F]elony battery, section 243, subdivision (d), requires
‘serious bodily injury’; and, felony assault, section 245,
subdivision (a), requires ‘force likely to produce great bodily
injury.’ But, the Legislature has clothed persons of the opposite
sex in intimate relationships with greater protection by requiring
less harm to be inflicted before the offense is committed. Those
special relationships form a rational distinction which has a
substantial relation to the purpose of the statute.” (People v.
Gutierrez, supra, 171 Cal.App.3d at p. 952, italics added.)
       Consequently, section 273.5 provides vulnerable victims in
cohabiting relationships with more protection from abusive
conduct. It added a new crime with different elements covering




                                 8
different conduct than felony assault and felony battery. (People
v. Villagran (2016) 5 Cal.App.5th 880, 896 [“This distinction
makes it apparent that ‘the statues cover different conduct,’ and
so the Williamson rule does not apply”].)
       The Legislature added more protection for victims without
changing criminal liability for other more serious crimes. (People
v. Sloan (2007) 42 Cal.4th 110, 119; People v. Vega (1995) 33
Cal.App.4th 706, 710 [“Section 273.5 was enacted to expand its
predecessor section, a ‘wife beating’ statute (former § 273d)”].)
Former section 273d prohibited corporal injury to a wife. (People
v. Gutierrez, supra, 171 Cal.App.3d at p. 948.) It did not
supersede or replace the crime of “felonious assault.” (Id. at
p. 948, fn. 2.) The legislation adding section 273.5 makes no
reference to superseding any other felony. (Stats. 1977, ch. 912,
§ 3, p. 2786.)
       “The Legislature has separately defined the three offenses
of which [Defelice] was here charged and convicted . . . .” (People
v. Sloan, supra, 42 Cal.4th at p. 119, italics added.) Maintaining
the separate identity of these three crimes effectuates “the strong
legislative purpose behind [all three] statutes.’ ” (Ibid.) Courts
have affirmed convictions of the section 273.5 offense, along with
felony assault and felony battery convictions. (Sloan, at pp. 110,
119; People v. Taylor, supra, 118 Cal.App.4th at p. 18.)
       Moreover, the Legislature would not supersede the existing
protections in the law that protect victims from the more violent
felony assault and felony battery crimes because that would
defeat its goal “to deter domestic violence.” (People v. Mora
(1996) 51 Cal.App.4th 1349, 1355.) “[T]he Legislature has
continually broadened the scope of this protection.” (Ibid.)




                                 9
Defelice’s position narrows it, leaving victims with no protection
from the more serious offenses.
       Defelice suggests felony battery and felony assault are the
typical domestic violence crimes. But if that were the case, there
would have been no need to enact section 273.5 to provide
protection for a different more common and less violent crime.
Moreover, “ ‘ “[t]o immunize” defendant from conviction of
[assault by means of force likely to produce great bodily injury
and battery with serious bodily injury simply because a great
bodily injury enhancement was found true under the charge of
infliction of corporal injury on a spouse] “would be
irrational . . . .” ’ ” (People v. Sloan, supra, 42 Cal.4th at p. 119.)
                              DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED.




                                       GILBERT, P. J.
We concur:




             PERREN, J.




             TANGEMAN, J.




                                  10
                   Thomas R. Adams, Judge

            Superior Court County of Santa Barbara

                ______________________________



      David Andreasen, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Paul M. Roadarmel, Jr., and Stephanie A.
Miyoshi, Deputy Attorneys General, for Plaintiff and Respondent.




                              11